16‐158  
      Corsair Special Situations Fund, L.P. v. Pesiri 
       
 1                                 UNITED STATES COURT OF APPEALS 
 2                                     FOR THE SECOND CIRCUIT 
 3                                                 August Term, 2016 
 4                      (Argued:  October 24, 2016              Decided:  April 13, 2018) 
 5                                                 Docket No. 16‐158 

 6                                                                               
 7                                  CORSAIR SPECIAL SITUATIONS FUND, L.P., 
 8                                            Plaintiff–Appellant, 

 9                                                        v. 

10                                         STATE MARSHAL MARK PESIRI,  
11                                             Intervenor–Appellee, 
12     
13        ENGINEERED FRAMING SYSTEMS, INC., JOHN J. HILDRETH, MARIE N. HILDRETH, EFS 
14                                   STRUCTURES, INC.,  
15                                      Defendants. 
16                                                                               
17    Before:           LEVAL, SACK, AND RAGGI, Circuit Judges. 

18             Corsair, a judgment creditor, appeals from an award by the United States 

19    District Court for the District of Connecticut (Janet C. Hall, Judge) to Connecticut 

20    State Marshal Pesiri of a fifteen percent commission on a collected debt, which 

21    Corsair obtained independently from a third party after the writ of execution 

22    Pesiri served on the third party was ignored.  We previously concluded that this 

23    case involved unsettled Connecticut law and certified two questions to the 

24    Connecticut Supreme Court.  First: ʺ[w]as Marshal Pesiri entitled to a fifteen 
                                                                                                16‐158  
                                                               Corsair Special Situations Fund v. Pesiri 

 1    percent fee under the terms of Conn. Gen. Stat. § 52‐261(a)(F)?ʺ  Corsair Special 

 2    Situations Fund, L.P. v. Pesiri, 863 F.3d 176, 183 (2d Cir. 2017).  And second: ʺ[i]n 

 3    answering the first question, does it matter that the writ was ignored and that the 

 4    monies that were the subject of the writ were procured only after the judgment 

 5    creditor, not the marshal, pursued further enforcement proceedings in the 

 6    courts?ʺ  Id.  The Connecticut Supreme Court accepted the certification, 

 7    answering the first question in the affirmative and the second in the negative.  

 8    Corsair Special Situations Fund, L.P. v. Engineered Framing Sys., Inc., 327 Conn. 467, 

 9    481, 174 A.3d 791, 799 (2018).  Accordingly, the district courtʹs fee award is: 


10          AFFIRMED.  


11                                            GREGORY J. SPAUN (Matthew S. Sturtz, 
12                                            Derek P. Roussillon, Miles & Stockbridge 
13                                            P.C., Baltimore, Maryland, on the brief), 
14                                            Welby, Brady & Greenblatt, LLP, Danbury, 
15                                            Connecticut, for Plaintiff‐Appellant. 

16                                            NEAL L. MOSKOW (Deborah M. Garskof, on 
17                                            the brief), Ury & Moskow L.L.C., Fairfield, 
18                                            Connecticut, for Intervenor–Appellee. 
19     


20     


21     


                                                 2 
       
                                                                                              16‐158  
                                                             Corsair Special Situations Fund v. Pesiri 

 1    PER CURIAM: 


 2          Plaintiff‐Appellant Corsair Special Situations Fund, L.P. (ʺCorsairʺ) 

 3    appeals from a fee award by the United States District Court for the District of 

 4    Connecticut (Janet C. Hall, Judge) in favor of Intervenor‐Appellee State Marshal 

 5    Mark A. Pesiri (ʺPesiriʺ).  We assume the partiesʹ familiarity with our earlier 

 6    opinion in this matter, which discusses at length the underlying facts, procedural 

 7    history, and arguments presented on appeal.  Corsair Special Situations Fund, L.P. 

 8    v. Pesiri, 863 F.3d 176 (2d Cir. 2017).  We repeat them here only insofar as we 

 9    think it necessary to understand the discussion that follows. 


10          In June 2010, Corsair obtained a judgment from the United States District 

11    Court for the District of Maryland jointly and severally against the defendants in 

12    the amount of $5,443,171.33.  Id. at 177‐78.  ʺWhile attempting to enforce [that] 

13    judgment, Corsair learned thatʺ one of the defendants, having become a 

14    judgment debtor of Corsair, ʺsigned a contract with a Connecticut‐based third 

15    party, National Resources, entitling [it] to a payment from National Resources of 

16    more than $3,000,000.ʺ  Id. at 178 (footnote omitted).  On learning that, Corsair 

17    ʺenrolled its judgment in the United States District Court for the District of 

18    Connecticut,ʺ which thereupon issued a writ of execution.  Id.  Corsair engaged 


                                                3 
       
                                                                                                           16‐158  
                                                                          Corsair Special Situations Fund v. Pesiri 

 1    Pesiri to serve a writ of execution on National Resources for a portion of the debt.  

 2    Id.    


 3                  Although Pesiri successfully served the writ, National Resources ignored 

 4    it, relinquishing the $2,308,504 to Corsair only after Corsair instituted and won a 

 5    subsequent turnover action for the monies.  Id.  Despite the intervening legal 

 6    action taken by Corsair in pursuit of the fruits of its judgment, the district court 

 7    held that under Connecticut General Statute § 52‐261(a),* Pesiri was entitled to a 

 8    full fifteen percent commission on the $2,308,504.  Corsair Special Situations Fund, 

 9    L.P. v. Engineered Framing Sys. Inc., No. 3:11‐CV‐01980 (JCH), 2016 WL 128089, at 

10    *6, 2016 U.S. Dist. LEXIS 3322, at *20 (D. Conn. Jan. 11, 2016).  It therefore 

11    awarded him fees representing that fifteen percent:  $346,275.60.  Id.   




                                                                  
         Connecticut General Statute § 52‐261(a), which governs ʺ[f]ees and expenses of 
          *

      officers and persons serving process or performing other duties,ʺ provides in relevant 
      part: 
                    The following fees shall be allowed and paid: . . . (F) for the 
                    levy of an execution, when the money is actually collected 
                    and paid over, or the debt or a portion of the debt is secured 
                    by the officer, fifteen per cent [sic] on the amount of the 
                    execution, provided the minimum fee for such execution 
                    shall be thirty dollars . . . . 
        
       Conn. Gen. Stat. § 52‐261(a)(F) (2011). 
                                                                     4 
       
                                                                                                  16‐158  
                                                                 Corsair Special Situations Fund v. Pesiri 

 1            On appeal, Corsair argued that Pesiri was not entitled to the fee because it 

 2    collected the debt itself through the enforcement proceedings.  Corsair Special 

 3    Situations Fund, L.P., 863 F.3d at 177.  We concluded that the statute governing a 

 4    fee award in this context was ambiguous and certified two questions to the 

 5    Connecticut Supreme Court:  


 6                 (1)  Was  Marshal  Pesiri  entitled  to  a  fifteen  percent  fee 
 7                 under the terms of Conn. Gen. Stat. § 52‐261(a)(F)? 

 8                  (2) In answering the first question, does it matter that the 
 9                 writ  was  ignored  and  that  the  monies  that  were  the 
10                 subject of the writ were procured only after the judgment 
11                 creditor,  not  the  marshal,  pursued  further  enforcement 
12                 proceedings in the courts?  

13    Id. at 183.  The Court accepted the certification, and on January 2, 2018, 

14    responded.  Corsair Special Situations Fund, L.P. v. Engineered Framing Sys., Inc., 

15    327 Conn. 467, 174 A.3d 791 (2018).   It answered the first question, ʺYes,ʺ i.e., 

16    Pesiri was entitled to the fifteen percent fee under § 52‐261(a)(F), and the second 

17    question, ʺNo,ʺ i.e., it did not matter that the writ was ignored by the judgment 

18    creditor and the monies were obtained through enforcement proceedings.  Id. at 

19    481, 174 A.3d at 799.   


20          The Connecticut Supreme Court, in reaching that conclusion, relied on its 

21    observation that ʺPesiriʹs proper service and demand were essential predicates to 

                                                   5 
       
                                                                                               16‐158  
                                                              Corsair Special Situations Fund v. Pesiri 

 1    recovery of [the] debt [via turnover], a fact made evident by Corsairʹs own 

 2    statements in its application for, and memorandum in support of, the turnover 

 3    order.ʺ  Id. at 480.  The Court based its decision on its interpretation of the 

 4    statute, concluding that Pesiri met the conditions required for the fee.  Id. at 472‐

 5    80.  We then authorized and received additional briefing from the parties, which 

 6    we have considered. 


 7          ʺWe receive the response to our certification bearing in mind that the 

 8    highest court of a state has the final word on the meaning of state law, and are 

 9    bound to apply [Connecticut] law as determined by the [Connecticut Supreme 

10    Court].ʺ  Engel v. CBS, Inc., 182 F.3d 124, 125 (2d Cir. 1999) (per curiam) (internal 

11    quotation marks and citations omitted).   The Supreme Court of Connecticut has 

12    now decided that under Connecticut law, Pesiri is entitled to the full fifteen 

13    percent fee.  We therefore AFFIRM the district courtʹs decision to award Pesiri 

14    fees in the amount of $346,275.60.   




                                                 6